DETAILED ACTION
Status of the Application
	This office action is in response to Applicant's communication received on March 4, 2022.  Claims 42-72 are pending, where claims 70-72 have been withdrawn from consideration as being directed to a non-elected invention.  Accordingly, claims 42-69 have been examined and currently stand rejected.

Election/Restrictions
Applicant’s election without traverse of Invention I, comprising claims 42-69, in the reply filed on March 4, 2022 is acknowledged.  Claims 70-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 9/18/2019 and 3/8/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings submitted on June 25, 2019 are acceptable.

Claim Objection
	Claims 43-45, 48, 50, 53, 59 and 63 are objected to for the following informalities:	Claims 43-45, 50 and 59 are objected to because they recite the term/phrase “historical blockchain” which has insufficient antecedent basis.  Independent claim 42 recites the term/phrase “healthcare historical blockchain”.  As best understood, there is only one blockchain in the claimed invention, accordingly the “healthcare historical blockchain” and “historical blockchain” have been interpreted to be the same blockchain.  Applicant should amend the claim(s) to use consistent terminology throughout the claim(s).
	Claim 48 is objected to because it uses the acronyms ICD, CPT and DSM.  These acronyms should be spelled out and/or defined the first time they are recited in the claims.
	Claim 53 recites the limitation “the validity token” as in “wherein the validity requirement comprises at least two factors that depend on the validity token.”  There is insufficient antecedent basis for this limitation in the claim.  In order to further prosecution examiner has interpreted this limitation to be “a validity token”.

	Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “validation device” that receives healthcare transaction data comprising at least one pointer to at least one electronic medical record regarding healthcare actions taken with respect to a healthcare stakeholder, in claims 42 and 69; 
a “validation device” that obtains a historical block identifier from a healthcare historical blockchain representative of historical actions taken with respect to the stakeholder, in claims 42 and 69;
a “validation device” that receives a validity requirement of a validity block for the healthcare transaction data, in claims 42 and 69; and 
a “validation device” that calculates the validity block for the health care transaction data according the validity requirement as a function of at least the following healthcare parameters: the historical block identifier and the health care transaction data, in claims 42 and 69.
These limitations have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder (i.e. validation device) coupled with functional language without reciting sufficient structure to achieve the function(s).  Furthermore, the generic placeholder(s) is/are not modified by a structural modifier.  The generic placeholders mentioned above are considered generic because the associated functions can be performed by either hardware and/or software, and the generic placeholders themselves do not imply obvious structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 42-69 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding Claims 42-69:  The claim limitations identified above in the Claim Interpretation section are claim limitations that invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions.  In this instance, Applicant’s specification indicates that the steps of the method are “executed by one or more validation devices ( e.g., computer clients, computer servers, web servers, mobile devices, clouds service servers, etc.). The validation devices are considered part of healthcare transaction ecosystem.”  Specification [0042].  Accordingly, the disclosure provides examples of what the validation device could be, however it fails to identify the specific structure/computer that makes up the validation device, if any.  Since the disclosure does not clearly identify the specific structure/computer to perform each of the recited functions, claims 42 and 69 are indefinite and are rejected under 35 U.S.C. 112(b).  Claims 43-68 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 42.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 42-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a process (claims 42-68) and a manufacture (claim 69).  Therefore, we proceed to step 2A, Prong 1. 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 42 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 42 recites:
A method of storing indexed information, the method comprising: 
receiving, by a validation device, healthcare transaction data comprising at least one pointer to at least one electronic medical record regarding healthcare actions taken with respect to a healthcare stakeholder;
obtaining, by the validation device, a historical block identifier from a healthcare historical blockchain representative of historical actions taken with respect to the stakeholder;
receiving, by the validation device, a validity requirement of a validity block for the healthcare transaction data;
calculating, by the validation device, the validity block for the health care transaction data according the validity requirement as a function of at least the following healthcare parameters: the historical block identifier and the health care transaction data; and
causing the healthcare historical blockchain to be updated with the validity block.
	Here, the claims are directed to the abstract idea of obtaining and recording a healthcare transaction information.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction in the form of a business relation (e.g., a relationship between an entity supplying healthcare transaction data and an entity storing healthcare transaction data).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that claim 42 focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., a validation device, at least one processor, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping. 	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 42 or 69 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  See e.g., Specification [0024]; [0077-0078].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).

Therefore, independent claims 42 and 69 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 43-68 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 43-68 merely refine the abstract idea, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
In summary, dependent claims 43-68 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 42-46, 49-59 and 61-69 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al. (US 2015/0294308 A1) (“Pauker”) in view of Brama (US 2015/0205929 A1) in view of Allen (US 2015/0220928 A1).Regarding Claims 42 and 69:  Pauker discloses:
 	Claim 42:  A method of validating healthcare transactions, the method comprising: 
	Claim 69:
receiving, by a validation device, healthcare transaction data (See at least Pauker [0007]; [0032]; [0063]; Pauker Claim 1.  Where a validation device (i.e. device 110) receives healthcare transaction data (i.e. transaction information).);
obtaining, by the validation device, a historical block identifier from a healthcare historical blockchain representative of historical actions taken with respect to the stakeholder (See at least Pauker [0059]; [0063]; [0067].  Where the validation device (i.e. device) obtains a historical block identifier (i.e. a previous block identifier) from a healthcare historical blockchain (i.e. block chain 200) representative of historical actions (i.e. prior transactions) taken with respect to the stakeholder.);
receiving, by the validation device, a validity requirement of a validity block for the healthcare transaction data (See at least Pauker [0050]; [0059]; [0063].  Where the validation device (i.e. device) receives a validity requirement (i.e. a difficulty value) of a validity block (i.e. a new block, e.g., block 150) for the healthcare transaction data (i.e. for the transaction information).);
calculating, by the validation device, the validity block for the health care transaction data according the validity requirement as a function of at least the following healthcare parameters: the historical block identifier and the health care transaction data (See at least Pauker [0007]; [0047-0050]; [0052]; [0059]; [0078-0084].  Where the validation device (i.e. device) calculates (i.e. generates a new block, e.g., by identifying a solution to a cryptographic puzzle) the validity block (i.e. the new block, e.g., block 150) for the health care transaction data (i.e. for the transaction information) according the validity requirement (i.e. according to the difficulty value) as a function of at least the following healthcare parameters: the historical block identifier (i.e. the previous block identifier) and the health care transaction data (i.e. transaction information, e.g., a constant portion based on the transaction(s)).)
causing the healthcare historical blockchain to be updated with the validity block (See at least Pauker [0046]; [0059]; Pauker Claims 3 & 4.  Where the healthcare historical blockchain (i.e. block chain, e.g., blockchain 200) is caused to be updated with the validity block (i.e. the new block, e.g., block 150) when the cryptographic puzzle of the cryptocurrency protocol used by the block chain is solved and/or when the verified transactions are recorded to the global ledger/chain in the new block.).
	Pauker discloses the need to perform mining operations in order to verify transactions and to have those transactions recorded in a global ledger as part of a new block.  Pauker [0046]; [0059].  Pauker also discloses that a transaction may include information such as a “block height”.  Pauker [0040-0041].  Pauker indicates that the block height may help identify where the transaction is located within the global ledger (i.e. a pointer).  However, Pauker does not explicitly disclose, but Brama teaches:
receiving, by a validation device, healthcare transaction data comprising at least one pointer to at least one electronic medical record regarding healthcare actions taken with respect to a healthcare stakeholder (See at least Brama [0063-0065]; [0067].  Where a validation device (i.e. server, e.g., server 110) receives healthcare transaction data (e.g., medical data) comprising at least one pointer (i.e. a message that serves as a pointer, or reference location to further data) to at least one electronic medical record regarding healthcare actions taken with respect to a healthcare stakeholder (i.e. to further data, e.g., imaging, background, lab results, etc.).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pauker’s method which validates and adds transactions to a global ledger, to include the teachings of Brama, in order to provide a healthcare provider with a method of updating a client’s medical records by encoding them as a transaction to the client’s digital wallet address (Brama [0075]).  Additionally, using the blockchain to record client medical records 
Examiner Note:  The term “healthcare” which is used throughout the claim(s) to describe the transactions (i.e. healthcare transactions), data (i.e. healthcare transaction data), the stakeholder (i.e. healthcare stakeholder), actions (i.e. healthcare actions), parameters (i.e. healthcare parameters), and blockchain (i.e. healthcare historical blockchain) is non-functional descriptive material as the term merely describes the type of transactions, data, stakeholder(s), actions, parameters and/or blockchains that are used in the recited process, however the fact that these items/entities are of a particular type (i.e. a type involving healthcare) fails to affect how any of the positively recited steps are performed.  For example, data is not received in a particular manner simply because the data is healthcare related.  Similarly, there is no indication in the claim(s) or the disclosure that the blockchain and/or the associated transactions function differently simply because they are healthcare related.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 43:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses creating the historical blockchain from the healthcare transaction data (See at least Pauker [0046]; [0059]; Pauker Claims 3 & 4.  Where the healthcare historical blockchain (i.e. block chain, e.g., blockchain 200) is created from the healthcare transaction data (i.e. from the transaction information, e.g., when a new block is added to the block chain).).

Regarding Claim 44:  The combination of Pauker and Brama disclose the method of claim 43.  Pauker further discloses wherein the historical blockchain depends on a birth token (See at least Pauker [0058]; Fig. 9.  Where the healthcare historical blockchain (i.e. block chain, e.g., blockchain 200) depends on a birth token (i.e. an originating block (genesis block), e.g., block 150’).).
Examiner Note:  The phrase “wherein the historical blockchain depends on a birth token” is non-functional descriptive material as it only describes, at least in part, data that could be included in the historical blockchain, however, the fact that the historical blockchain depends on and/or comprises this data fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the blockchain is created differently because it depends on a birth token.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 45:  The combination of Pauker and Brama disclose the method of claim 43, wherein the validity block comprises at least one parent token and the historical blockchain depends on the at least one parent token (See at least Pauker [0047]; [0049]; [0052]; [0056]; [0063]; Pauker Claim 13; Fig. 11.  Where the validity block (i.e. the new block, e.g., block 150) comprises at least one parent token (i.e. a Merkle Root) and the historical blockchain (i.e. block chain, e.g., blockchain 200) depends on the at least one parent token.).
Examiner Note:  The phrase “wherein the validity block comprises at least one parent token and the historical blockchain depends on the at least one parent token” is non-functional descriptive material as it only describes, at least in part, data that could be included in the validity block and/or historical blockchain, however, the fact that the validity block comprises this data or that the historical blockchain 

Regarding Claim 46:  The combination of Pauker and Brama disclose the method of claim 42.  Brama further discloses wherein the healthcare stakeholder includes at least one of the following: a patient, a care provider, a technician, a payer, a broker, and a guardian (See at least Brama [0065]; [0067] “data transferred between users may be associated with other data. In a non-limiting example, a doctor may send medical data to a patient and may embed with the data a message with a reference to a location of further data, i.e. imaging, background, lab results, etc”).
Examiner Note:  The phrase “wherein the healthcare stakeholder includes at least one of the following: a patient, a care provider, a technician, a payer, a broker, and a guardian” is non-functional descriptive material as it only describes, at least in part, a particular title/name for the stakeholder, however, the fact that the stakeholder has a particular title/name fails to affect how any of the positively recited steps are performed.  For example, there is no indication that healthcare transaction data would be received differently when the stakeholder is a patient or a care provider.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 49:  The combination of Pauker and Brama disclose the method of claim 42.  Brama further discloses wherein the electronic medical record comprises at least one of the following: a test result, a genetic code, a diagnosis, a prognosis, a patient identifier, a caregiver identifier, a fee, and a payer identifier (See at least Brama [0067] “a doctor may send medical data to a patient and may embed with the data a message with a reference to a location of further data, i.e. imaging, background, lab results, etc.”; [0075]).
Examiner Note:  The phrase “wherein the electronic medical record comprises at least one of the following: a test result, a genetic code, a diagnosis, a prognosis, a patient identifier, a caregiver identifier, a fee, and a payer identifier” is non-functional descriptive material as it only describes, at least in part, the composition of the electronic medical record, however, the fact that the electronic medical record comprises this particular information fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 50:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the step of obtaining the historical block identifier includes obtaining at least a portion of the historical blockchain over a network (See at least Pauker [0003]; [0027]; [0059]; [0063]; [0067]; Pauker Claim 4.  Where the step of obtaining the historical block identifier (i.e. the previous block identifier) includes obtaining at least a portion of the historical blockchain (e.g., a copy of the global ledger (e.g., a complete copy or only a partial copy), and/or the last (most recently record) block in block chain 200) over a network (i.e. peer-to-peer network).).

Regarding Claim 51:  The combination of Pauker and Brama disclose the method of claim 50.  Pauker further discloses wherein the network comprises a distributed network of peer validation devices (See at least Pauker [0003]; [0026-0028]; Pauker Claim 4.  Where the network comprises a distributed network of peer validation devices (i.e. peer-to-peer network).).

Regarding Claim 52:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the validity requirement comprises a proof-of-work difficulty (See at least Pauker [0050]; [0063]; [0085].  Where the validity requirement (i.e. the difficulty value) comprises a proof-of-work difficulty (i.e. “difficulty value 170 may specify how many leading zeros in a binary data representation are required in the hashed block header value”).).

Regarding Claim 53:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the validity requirement comprises at least two factors that depend on the validity token (See at least Pauker [0038]; [0050]; [0052-0054]; Fig. 4.  Where the validity requirement  (i.e. a difficulty value) comprises at least two factors (e.g., that the hash of the block header must be less than a predetermined value, and how many leading zeros are required to be in the hashed header) that depend on the validity token (i.e. that depend on the digital signature on the transaction, which is included in the hashed header).).

Regarding Claim 54:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the validity block is calculated as a function of a digital signature of a validator, the digital signature of the validator utilizing at least one of the following: a validator ID, a validator address, a validator public key, and a validator private key (See at least Pauker [0038]; [0052-0054]; [0059]; Fig. 4.  Where the validity block (i.e. the new block, e.g., block 150) is calculated as a function of ).

Regarding Claim 55:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the step of calculating the validity block includes applying a first hash as the function to the healthcare transaction data (See at least Pauker [0052-0055]; [0059]; [0063]; [0081]; Fig. 8; Fig. 12 item 258.  Where the step of calculating the validity block (i.e. the new block, e.g., block 150) includes applying a first hash as the function to the healthcare transaction data (e.g., by applying a hash function to the transaction data to generate the Merkle root, and/or by applying a first hash function to a first portion of the block header).).

Regarding Claim 56:  The combination of Pauker and Brama disclose the method of claim 55.  Pauker further discloses applying at least a second hash to the results from the first hash (See at least Pauker [0052-0055]; [0059]; [0063]; [0081-0084]; Fig. 12 item 260.  Where at least a second hash is applied to the results from the first hash (i.e. is applied to the Merkle root, and/or is applied to the output of the first hash function stage.).

Regarding Claim 57:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the first hash is selected from the group consisting of: SHA, Scrypt, MD5, RIPEMD, and WHIRLPOOL (See at least Pauker [0050] “The hash may be calculated using a protocol-determined hash function such as the Secure Hash Algorithm (SHA).”; [0052]; [0054]; [0081] “SHA function”.).

Regarding Claim 58:  The combination of Pauker and Brama discloses the method of claim 42.  Pauker further discloses wherein the historical block identifier comprises a hash of a header of a previous block in the blockchain (See at least Pauker [0048] “Previous block identifier 164 may identify a previous block in the global ledger ( e.g., the global ledger may be a chain of blocks 152 in which each block references a previous block in the chain). For example, the previous block identifier may be a hash of the block header of the previous block.”).

Regarding Claim 59:  The combination of Pauker and Brama discloses the method of claim 58.  Pauker further discloses wherein the hash of the header of the previous block is of a last block added to the historical blockchain (See at least Pauker [0048]; [0059].  Where the hash of the header of the previous block (i.e. hash of the block header of the previous block) is of a last block added to the historical blockchain (i.e. last block of block chain 200).).

Regarding Claim 61:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses configuring a server to operate as the validation device (See at least Pauker [0026] “Nodes 10 may be electronic devices such as desktop computers, laptop computers, cellular telephones, servers, or other electronic devices that implement the Bitcoin protocol”; [0028]; [0031]).

Regarding Claim 62:  The combination of Pauker and Brama disclose the method of claim 61.  Pauker further discloses configuring the server to operate a peer within a validation network of validation devices (See at least Pauker [0026] “Nodes 10 may be electronic devices such as desktop computers, laptop computers, cellular telephones, servers, or other electronic devices that implement the Bitcoin protocol”; [0028] “electronic device 110 that may serve as a node in a peer-to-peer network (e.g., as a node 10 of FIG. 1).”; [0031] “Electronic device 110 may be a desktop computer, a server in a rack-based system, a portable electronic device such as a tablet computer, laptop computer, or a cellular telephone. These examples are merely illustrative. Profit-sharing mining circuitry 116 may be provided to any desired electronic device that can communicate with other nodes of a cryptocurrency network.”).

Regarding Claim 63:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses presenting a validator interface via a mobile device, the validator interface configured to accept the validity token (See at least Pauker Abstract; [0022-0023]; [0028]; [0031]; [0034]; [0038].  Where a validator interface (i.e. a digital wallet) is presented (i.e. provided) via a mobile device (i.e. device 110, which may be a portable electronic device such as a tablet computer, laptop computer, or a cellular telephone), the validator interface configured to accept the validity token (i.e. configured to accept the digital signature of the wallet owner).).

Regarding Claim 64:  The combination of Pauker and Brama disclose the method of claim 42.  The combination of Pauker and Brama does not explicitly disclose wherein the validation device comprises at least one of a clinical operating system device or an electronic medical record exchange system.  However Pauker teaches that the validation device (i.e. device 110) may be, for example, a desktop computer, a server in a rack-based system, a portable electronic device such as a tablet computer, laptop computer, or a cellular telephone.  Pauker [0031].  Pauker also indicates that device 110 may serve as a node in a peer-to-peer network and that nodes may be electronic devices such as desktop computers, laptop computers, cellular telephones, servers, or other electronic devices that implement
the Bitcoin protocol.  Pauker [0026]; [0028].  
	In view of the teachings provided by Pauker it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the validation device comprises at least one of a clinical operating system device or an electronic medical record exchange system because Pauker already indicated that the validation device (i.e. device 110) could take the form of a wide variety of devices, accordingly, substituting one type of device for another is merely a simple substitution of one known element for another producing a predictable result that renders the claim obvious.
	Examiner further notes that the phrase “wherein the validation device comprises at least one of a clinical operating system device or an electronic medical record exchange system” is non-functional descriptive material as it only describes, at least in part, the particular composition of the validation device, however, the fact that the validation device is of a particular composition fails to affect how any of the positively recited steps are performed.  For example, the receiving, obtaining, and/or calculating of data is not performed differently simply because the validation device comprises a particular device/system.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 65:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses wherein the step of calculating the validity block for at least the healthcare transaction includes calculating the validity block from multiple healthcare transactions (See at least Pauker [0007]; [0046-0050]; [0052]; [0059]; Fig. 6 item 156.  Where the step of calculating (i.e. generating a new block, e.g., by identifying a solution to a cryptographic puzzle) the validity block (i.e. the new block, e.g., block 150) for at least the healthcare transaction (i.e. for the transaction information) includes calculating the validity block from multiple healthcare transactions (i.e. set of transactions, e.g., transactions to be verified).).

Regarding Claim 66:  The combination of Pauker and Brama disclose the method of claim 65.  Pauker further discloses combining the multiple transactions into the validity block (See at least Pauker [0007]; [0046-0050] “Block 150 of FIG. 6 may include block header 152, coinbase transaction TX0 ( e.g., a coinbase transaction 140), and a set of transactions 156 to be recorded”; [0052]; [0059].  Where the multiple transactions (i.e. set of transactions, e.g., transactions to be verified) are combined into the validity block (i.e. the new block, e.g., block 150).  Also see [0052-0055] which indicates that the set of transactions is combined, via a hashing function, into a Merkle root which is then incorporated into the new block (e.g., block 150).).

Regarding Claim 67:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker further discloses receiving a digital redeemable token in exchange for confirmation of the validity block as part of the healthcare historical blockchain (See at least Pauker Abstract; [0003]; [0006]; [0042].  Where a digital redeemable token (i.e. a reward of the digital currency, e.g., bitcoins) is received in exchange for confirmation of the validity block as part of the healthcare historical blockchain (i.e. for successful computation of a solution to the cryptographic puzzle).).

Regarding Claim 68:  The combination of Pauker and Brama disclose the method of claim 67.  Pauker further discloses wherein the redeemable token includes at least one of the following: a coupon, a virtual currency, a fiat currency, and a service (See at least Pauker Abstract; [0003]; [0006]; [0025] “Mining circuitry and mining operations described herein may be used for any digital medium of exchange such as digital currencies, credits, rewards, or points.”; [0042].  Where the redeemable token (i.e. a reward of the digital currency) includes at least one of the following: a coupon (e.g., a credit, reward), a virtual currency (e.g., bitcoin), a fiat currency, and a service.).

	Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker in view of Brama, as applied above, and further in view of Reddy (US 2014/0372140 A1).
Regarding Claim 47:  The combination of Pauker and Brama disclose the method of claim 42.  However, the combination of Pauker and Brama does not explicitly disclose wherein the healthcare transaction data comprise standardized codes.	Reddy, on the other hand, teaches wherein the healthcare transaction data comprises standardized codes (See at least Reddy [0064].  Where the healthcare transaction data (i.e. parameters) comprises standardized codes (e.g., Current Procedural Terminology (“CPT”) modifiers/codes).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the healthcare transaction data comprises standardized codes, as taught by Reddy, because adding standardized codes to the healthcare transaction data would allow for the adjusting of payment terms based on the complexity of the procedure or treatment which could be determined by details such as the CPT code (Reddy [0064]).
Examiner Note:  The phrase “wherein the healthcare transaction data comprise standardized codes” is non-functional descriptive material as it only describes, at least in part, the composition of the transaction data, however, the fact that the transaction data comprises this particular information fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 48:  The combination of Pauker, Brama and Reddy disclose the method of claim 47.  Reddy further discloses wherein the standardized codes include at least one of the following: an ICD (See at least Reddy [0016] “ICD code”; [0029]; [0064] “Current Procedural Terminology (“CPT”) modifiers”.).
Examiner Note:  The phrase “wherein the standardized codes include at least one of the following: an ICD code, a CPT code, and a DSM code” is non-functional descriptive material as it only describes, at least in part, the particular type of standardized code in the transaction data, however, the fact that the transaction data comprises this particular information fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Pauker in view of Brama, as applied above, and further in view of Nakamoto, S., "Bitcoin: A Peer-to-Peer Electronic Cash System", 2009, pp. 1-9, [Retrieved from https://bitcoin.org/bitcoin.pdf] (“Nakamoto”).
Regarding Claim 60:  The combination of Pauker and Brama disclose the method of claim 42.  Pauker discloses that a new block is added to a global ledger/chain once a cryptographic puzzle of the cryptocurrency protocol used by the block chain is solved.  Pauker [0046]; [0059]; Pauker Claims 3 & 4.  Pauker further indicates that each node in a peer-to-peer network may communicate to maintain the global ledger of all official transactions.  Pauker [0027].  Brama further discloses that each peer in a peer to peer setup may perform a variety of functions including sending and/or receiving transactions, verifying peer-to-peer protocols, sending and/or receiving digitally signed messages, and verifying sources.  Brama [0064].  However, the combination of Pauker and Brama does not explicitly disclose wherein the step of causing the healthcare historical blockchain to be updated includes broadcasting the validity block to peers in a validity network.
(See at least Nakamoto p. 3 section 5 “Network”.  Where the step of causing the healthcare historical blockchain (i.e. blockchain) to be updated includes broadcasting the validity block to peers in a validity network (i.e. broadcasts the block to all nodes in the network).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the step of causing the healthcare historical blockchain to be updated includes broadcasting the validity block to peers in a validity network, as taught by Nakamoto, in order to allow the other nodes in the network to use hash of the accepted block as the previous hash in the next new block (Nakamoto p. 3 section 5 “Network”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Shah (US 2013/0290022 A1) discloses a system and a method configured to retrieve data from varied medical sources and convert it in a standardized format before storing into a data bank of a medical source.  Shah [0007].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 25, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685